DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long, US Patent Application Publication 2003/0084848 A1.
Long teaches:
Regarding claim 1, a system 100 of gas lines for a process chamber 190, comprising: a first gas line 505i having a first diameter; a spool 515 with a plurality of second gas lines 520 coupled to the first gas line 505i, each of the plurality of second gas lines 520 having a second diameter; and a heater jacket 530 surrounding the spool 515; wherein the first diameter is larger than the second diameter (Figure 5-6).  
Regarding claim 2, the first diameter is at least twice the size of the second diameter.  (Figure 5-6)
Regarding claim 3. the first diameter is at least three times the size of the second diameter.  (Figure 5-6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Long, US Patent Application Publication 2003/0084848 A1.
	Long was discussed above.
	Long differs from the present invention in that Long does not teach: the spool is coupled to the first gas line by a first nut; and the plurality of second gas lines are between about 15 and about 30 inches in length.
	Regarding claim 4, the Examiner takes official notice that the use of a nut to connect a pipe to an inline element like a spool is well known in the art. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the spool to the first gas line with a nut.
	Regarding claim 5, it has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A) Therefore the specific length of the second gas lines does not patentably distinguish over Long.
Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long, US Patent Application Publication 2003/0084848 A1, in view of Ohno et al, US Patent 2018/0087709A1.
Regarding claims 6 and 14, Long teaches a system 100 for processing a semiconductor substrate, comprising: a process chamber 190; a first gas line 1101 configured to transport a first gas, the first gas line having a first diameter; a spool 2101 with a plurality of second gas lines 520 coupled to the first gas line 1101, each of the plurality of second gas lines configured to transport the first gas and each of the plurality of second gas lines having a second diameter (Figure 6); a third gas line 1102 configured to transport a second gas 1202-120n; a fourth gas line 125 coupled to the spool 2101 at a first junction, coupled to the third gas line 1102 at a second junction, and coupled to the process chamber at a third junction; and a heater jacket 530 surrounding the spool 2101; wherein the second diameter is smaller than the first diameter (Figures 5-6).  
Long differs from the present invention in that Long does not teach that the heater jacket covers the third gas line, and the fourth gas line; and the heater jacket is configured to heat the gas lines at substantially similar temperatures.  
Ohno et al teaches a heater jacket 100 surrounding a first pipe 10, the third gas line 40 (above valve 39), and the fourth gas line 23; and wherein the heater jacket 100 is configured to heat the plurality of second gas lines, the third gas line, and the fourth gas line at substantially similar temperatures.  
Regarding claims 7 and 15, Long teaches the first diameter is at least twice the size of the second diameter.  (Figure 6)
Regarding claim 8, Long teaches the first diameter is at least three times the size of the second diameter.  (Figure 6)
Regarding claims 9 and 16, Long teaches the heater jacket is configured to heat the spool to a temperature of 300K to 800K which includes 175 degrees C, and the combination of Long and Ohno et al is capable of also heating the fourth gas line to 300K-800K which includes 175 degrees C.  
 	Regarding claims 10, 11, 17 and 18, the apparatus of Long and Ohno et al are capable of supplying the first gas at a flow rate over 25 L/min.  The Examiner notes that the flow rate is a functional limitation. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The structure of Long and Ohno et al teaches the claimed structure and is capable of functioning in the claimed manner.
Regarding claim 12, 13, 19, and 20, it has been held that: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, the specific gases supplied to an apparatus are of no significance in determining patentability and does not impart patentability of the apparatus claims. Therefore it would have been obvious to supply TEOS or O2 to the apparatus of Long and Ohno et al.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. Sugiura et al, US Patent Application Publication 2017/0107620 A1, also teaches a heater jacket covering a first, third, and fourth pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716